UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6424


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN DOUGLAS JACKSON, a/k/a Buddy Dean,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:11-cv-00642-BEL; 1:97-cr-00246-BEL-2)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Douglas Jackson, Appellant Pro Se. Christine Manuelian,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John     Douglas     Jackson       seeks    to    appeal          the   district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28    U.S.C.A.      § 2255       (West    Supp.         2011)       motion   and

dismissing it on that basis.               The order is not appealable unless

a     circuit     justice        or      judge     issues           a     certificate         of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on the merits, a

prisoner       satisfies      this        standard        by        demonstrating            that

reasonable      jurists       would      find      that     the          district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies       relief      on   procedural         grounds,           the        prisoner      must

demonstrate       both    that     the    dispositive          procedural           ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We    have   independently         reviewed      the     record         and    conclude      that

Jackson has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.

              Additionally, we construe Jackson’s notice of appeal

and    informal       brief   as    an    application          to       file    a   second    or

                                             2
successive § 2255 motion.           United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).            In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:         (1) newly discovered evidence, not previously

discoverable     by     due    diligence,   that    would    be   sufficient   to

establish by clear and convincing evidence that no reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.     28 U.S.C.A. § 2255(h) (West Supp. 2011).                    Jackson’s

claim does not satisfy either of these criteria.                   Therefore, we

deny authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented      in   the    materials

before    the   court    and    argument    would   not     aid   the   decisional

process.



                                                                         DISMISSED




                                        3